529 S.W.2d 762 (1975)
Kenneth W. COOK, Administrator Texas Alcoholic Beverage Commission, Relator,
v.
Dee Brown WALKER et al., Respondents.
No. B-5231.
Supreme Court of Texas.
July 16, 1975.
John L. Hill, Atty. Gen., Paul R. Gavia, Asst. Atty. Gen., Austin, for relator.
O. H. Harris, Dallas, for respondents.
PER CURIAM.
On March 26, 1975, Joseph A. Barraco appealed an order of the Administrator of the Texas Alcoholic Beverage Commission cancelling his Package Store Permit, his Retail Dealers Off Premise License, and his Local Cartage Permit. The appeal was timely filed. The judge of the 162nd Judicial District Court of Dallas County stayed the order pending a hearing on appeal and then set the trial for April 4. Later the judge re-set the trial for May 2.
Our decision in this case is governed by our recent opinion in Cook, Administrator, Texas Alcoholic Beverage Commission v. Spears, 524 S.W.2d 290 (Tex.1975). Upon the expiration of ten days from March 26, 1975, the permittee lost his right to a trial on appeal. Art. 666-14, Tex.Pen.Aux.Laws (1974); see also, Texas Liquor Control Bd. v. Canyon Creek Land Corp., 456 S.W.2d 891, 895 (Tex.1970); Stone v. Liquor Control Board, 417 S.W.2d 385 (Tex.1967); State v. Bush, 151 Tex. 606, 253 S.W.2d 269 (1952).
*763 The clerk of this court is directed to issue a mandamus directed to the respondent Dee Brown Walker, Judge of the 162nd Judicial District Court, ordering him to set aside the order staying the order of the Commission cancelling respondent Barraco's licenses and ordering the judge to proceed to judgment approving the order of the Commission.